Case 1:21-cv-00323-RLY-DLP Document 31 Filed 07/30/21 Page 1 of 1 PageID #: 116




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  BARBARA BOYD and ZACHARY BOYD,                   )
                                                   )
                        Plaintiff,                 )
                                                   )    Case No: 1:21-cv-00323-RLY-DLP
  v.                                               )
                                                   )    Judge Richard L. Young
  COMENITY BANK,                                   )
                                                   )
                        Defendant.                 )

                                 STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Barbara Boyd

 and Zachary Boyd (“Plaintiffs”) and Defendant Comenity Bank (“Comenity”), by counsel,

 stipulate to the dismissal of all Plaintiffs’ individual and putative class claims without

 prejudice with leave to reinstate within 30 days. After 30 days, the dismissal of Plaintiffs’

 individual claims shall become with prejudice, with each party bearing their own costs and

 expenses.

 Respectfully submitted,

 /s/ Mohammed O. Badwan______                     /s/ James J. Morrissey_____
 Mohammed O. Badwan                               Anna-Katrina S. Christakis
 Victor T. Metroff                                James J. Morrissey
 SULAIMAN LAW GROUP, LTD.                         Pilgrim Christakis LLP
 2500 South Highland Avenue                       321 North Clark Street, 26th Floor
 Suite 200                                        Chicago, Illinois 60654
 Lombard, Illinois 60148                          Ph.: (312) 280-0441
 Phone: 630-575-8180                              Fax: (312) 939-0983
 Fax: 630-575-8188                                kchristakis@pilgrimchristakis.com
 mbadwan@sulaimanlaw.com                          jmorrissey@pilgrimchristakis.com
 vmetroff@sulaimanlaw.com
                                                  Attorneys for Defendant Comenity Bank
 Attorneys for Plaintiffs Barbara Boyd and
 Zachary Boyd
